IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50275
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PATRICK AMEZQUITA, also known as Fat Pat,

                                         Defendant-Appellant.

                       ____________________

                         Consolidated with
                            No. 00-50277
                       ____________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BERNARDO SALAS,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
                   USDC No. A-99-CR-264-13-SS
                       - - - - - - - - - -
                          June 28, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50275
                            No. 00-50277
                                 -2-

       Patrick Amezquita pleaded guilty to and was convicted of

conspiracy to possess with intent to distribute marihuana and

cocaine, possession with intent to distribute cocaine, and being

a felon in possession of a firearm.    Bernardo Salas pleaded

guilty to and was convicted of conspiracy to distribute and

possession with intent to distribute marihuana and cocaine and

telephone facilitation.    They appeal their conspiracy convictions

for violating 21 U.S.C. §§ 841(a)(1) & 846.    Appellants contend

that the indictment was deficient because it did not allege a

specific quantity of drugs.

       Appellants did not raise this issue before the district

court.    Therefore, we read the indictment “with maximum

liberality and find it sufficient unless it is so defective that

by any reasonable construction, it fails to charge the offense

for which the defendant is convicted.”     United States v.

Lankford, 196 F.3d 563, 569 (5th Cir. 1999) (internal citation

and quotation marks omitted), cert. denied, 529 U.S. 1119 (2000).

No quantity of drugs is specified in 21 U.S.C. §§ 841(a)(1) or

846.    Therefore, it was not necessary to charge a quantity of

drugs in the indictment, and the appellants’ indictment was

sufficient.    See United States v. Salazar-Flores, 238 F.3d 672,

673-74 (5th Cir. 2001); United States v. Doggett, 230 F.3d 160,

165 (5th Cir. 2000), cert. denied, 121 S. Ct. 1152 (2001).

       AFFIRMED.